Citation Nr: 0403893	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-03 228 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318. 


WITNESSES AT HEARING ON APPEAL

Appellant and L. D.  


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  
INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from December 1941 to May 1946.  He was a prisoner of war 
from April to August 1942 and in a no casualty status from 
August 1942 to May 1945.  The veteran died in May 1998.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1999 and February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Manila, the Republic of the Philippines.  The 
appellant testified at a personal hearing before the 
undersigned in September 2003.  A transcript of the hearing 
is now part of the record before the Board. 


FINDINGS OF FACT

1.  During his lifetime, the veteran's only service-connected 
disability was the residual of a bayonet wound in the left 
leg, involving Muscle Group XIV, which was rated 10 percent 
disabling.

2.  The veteran's death in May 1998 was due to cardiac arrest 
due to a probable myocardial infarction; no other condition 
was listed as contributing to death.

3. There is no competent medical evidence of a nexus between 
the disability that caused the veteran's death and either his 
period of military service, including his POW experience, or 
his service-connected wound residual. 

4. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.
CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

2.  The appellant is not entitled to dependency and indemnity 
compensation benefits under the laws administered by VA.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim. 

In this case, in an August 1999 rating decision, the RO 
initially denied the claim of service connection for the 
cause of the veteran's death as not well grounded.  The 
appellant appealed the RO's decision.  During the pendency of 
her appeal, the VCAA was enacted in November 2000.  In April 
2001, the RO notified the appellant that because the VCAA 
eliminated the legal requirement of a well-grounded claim, 
the RO was going to readjudicate the claim of service for the 
cause of the veteran's death.  In the letter, the appellant 
was notified of the type of evidence needed to substantiate 
the claim.  She was also informed that she should provide 
evidence of post-service treatment of the conditions that 
caused the veteran's death and that VA would obtain military 
records and records from other Federal agencies she 
identified.  The appellant was notified too that she should 
identify any additional information or evidence that may be 
available.  The RO then adjudicated the claim of service 
connection for the cause of the veteran's death in February 
2002. 

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preadjudicatory VCAA notice and the content of the 
notice requirement, pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7010 (Fed. Cir. Sept. 22, 2003).  For these 
reasons, no further procedural development of this issue is 
required to comply with the duty to notify under the VCAA.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the April 2001 VCAA 
notification letter, the appellant did not identify any other 
evidence, not already of record, to substantiate her claim.  
As there are no additional records to obtain, the Board 
concludes that as to the issue of service connection for the 
cause of the veteran's death the duty-to-assist provisions of 
the VCAA have been complied with. 

On the claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1318, because the law, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet.App. 129, 132 (2002).  

Factual Background

The evidence of record includes service personnel and medical 
records, VA records and private medical records. 

A copy of the Marriage Certificate discloses that the veteran 
and the appellant were married in May 1944. 

In an Affidavit for Philippine Army Personnel, dated in 1945, 
the veteran reported the bayonet wound, but no other wounds 
or illnesses from December 1941 to the date he returned to 
military control.  On a separation examination in May 1946, 
the bayonet wound was noted.  The cardiovascular examination 
was normal, a chest X-ray was negative, and blood pressure 
was 120/80.  

After service in 1954, in conjuction with his original 
application for VA disability compensation for the bayonet 
wound, the veteran stated that he had been treated for 
malaria and dysentery while a POW.  

On initial VA examination in October 1954, the veteran 
reported that he was also treated for avitaminosis while a 
POW.  Although the examination was limited to the 
musculoskeletal system, blood pressure of 135/60 was 
recorded.

In a November 1954 rating decision, the RO granted service 
connection for the residual of a bayonet wound to the left 
leg, involving Muscle Group XIV, and assigned a 10 percent 
rating that remained in effect and unchanged during the 
veteran's lifetime. 

A copy of the veteran's death certificate discloses that he 
died in May 1998.  The cause of death was cardiac arrest, 
probably due to a myocardial infarction.  No other condition 
was listed as contributing to his death. 

The appellant filed her claim for the cause of the veteran's 
death and dependency and indemnity compensation in June 1998. 

In support of her claim, the appellant presented the 
following evidence.  

Copies of a medical affidavit and X-ray report from a medical 
clinic, dated in December 1949, disclose that the veteran was 
treated for pulmonary tuberculosis from 1948 to 1949 and 
there was single blood pressure reading of 190/120.  In 
addition, there was the report of an abnormal ECG and 
diagnoses of hypertension, atrial fibrillation, and 
congestive heart failure. 

A September 1996 medical certificate discloses that in July 
1995 the veteran was hospitalized and the diagnoses were 
pneumonia, bronchiectasis and pulmonary tuberculosis.  During 
the hospitalization, an ECG revealed normal sinus rhythm with 
early repolarization. 

In statements in May and October 1998, A.B.A., M.D., reported 
that he had treated the veteran from 1996 to 1998 for 
pulmonary tuberculosis and chronic bronchitis.  In March 
1998, the physician stated that an ultrasound showed a 
contracted gall bladder and a renal cyst.  The physician's 
treatment records, covering the period from 1991 to 1997, are 
also of record. 

In an October 1998 statement, L.C.C., M.D., the physician who 
signed the death certificate, stated that the veteran was 
brought to the hospital and was pronounced dead on arrival.  
The physician indicated that there were no previous medical 
records at the hospital or at the outpatient department for 
the veteran.  The physician explained that he based the 
diagnosis of a myocardial infarction on the reports of the 
veteran's relatives who claimed that a few hours before he 
was brought to the hospital the veteran was suffering chest 
pains. 

In June 1999, the RO asked the appellant to submit evidence 
that the veteran suffered from localized edema during his 
captivity as a POW.  In response, a copy of the 1945 
Affidavit for Philippine Army Personnel, which was already of 
record, was submitted. 

In a January 2001 statement, the appellant stated that the 
veteran suffered from beriberi and swelling of the legs and 
feet while a POW. 

At the hearing in September 2003, the appellant testified 
that she believed that the veteran's death was due to 
service.  In her testimony she referred to the statements of 
A.B.A, M.D., and the 1949 records. 



Service Connection for the Cause of the Veteran's Death

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused or substantially or materially contributed 
to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a minor service-connected disability, particularly 
those of a static nature or nor materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 
3.312(c).

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Cardiovascular disease 
manifested to a compensable degree within one year after 
service discharge or beriberi heart disease manifested to a 
compensable degree any time after service may be 
presumptively service-connected even where the disabilities 
are not shown during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disease, which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After a review of all the evidence of record, the Board finds 
that neither the death certificate nor any other medical 
evidence of record identifies the veteran's service-connected 
disability, residual of a bayonet wound, as having caused or 
in any way contributed to the veteran's death.  Rather, the 
record is consistent in showing that the service-connected 
disability was a minor, static condition that did not affect 
a vital organ and was unrelated to the myocardial infarction 
that was the primary cause of death. 

The remaining question is whether service connection is 
warranted for the disability identified on the death 
certificate as having caused the veteran's death, that is, a 
myocardial infarction, which may be a complication of 
ischemic heart disease.  Moreover, ischemic heart disease in 
a former POW who had experienced localized edema during 
captivity is subject to the lifetime presumption of service 
connection.  

In this case, the veteran's service records, including both 
personnel and medical records, contain no complaint, history 
or finding of heart disease of any kind or of localized edema 
during the veteran's period of captivity.  Nor is there any 
medical evidence of heart disease within the initial post-
service year to a compensable degree.  While there is 
evidence of hypertension, atrial fibrillation, and congestive 
heart failure in 1949, none of the findings were associated 
with ischemic heart disease.  Also, the fatal myocardial 
infarction, decades after service, was not associated with 
the veteran's military service or his service-connected 
wound. 

The appellant believes that the veteran's death was related 
to service, including his experiences as a POW.  She 
maintains that the veteran did suffer swelling of the legs 
and feet while a POW.  However in light of the bare assertion 
without any evidentiary support in the record and in the 
absence of any record of edema during captivity or any 
pertinent statement by the veteran during his life time or 
any evidence of ischemic heart disease during his life time, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran suffered ischemic heart 
disease, resulting from his POW experience, that caused the 
fatal myocardial infarction. 

For the reasons above, the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death. 



Dependency and Indemnity under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death. 

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.  

Analysis 

Clearly, the veteran was not "in receipt of" a total 
disability rating at the time of his death.  As for whether 
the veteran was "entitled to receive" a total disability 
rating, in a January 2001 statement, the appellant argues 
that the veteran was totally disabled at the time of his 
death because of pulmonary tuberculosis, which was 100 
percent disabling, or because he was unemployable.   

To the extent that the argument can be construed as error on 
part of VA, the record shows that the veteran had not applied 
for compensation for tuberculosis or for unemployability 
benefits during his lifetime.  As there was no claim of 
service connection for tuberculosis or for unemployability 
during the veteran's lifetime, there is no VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date, to predicate the claim of 
error by VA in order to establish that the veteran was 
entitled to receive as total rating during his lifetime. 

As the veteran was "not in receipt of" or "entitled to 
receive" compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding death, the appellant 
is not entitled to DIC benefits.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Also for this 
reason, 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.


____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



